DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.

Response to Arguments
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant argues: Applicants arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Thus, the 101 rejection of the claims is Maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “repeating processing”, in line 12, which is improper because there is previous recitation of processing.  Suggested correction is for the limitation to read “repeating the processing…”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “repeating processing” will be interpreted as “repeating the processing” that is present in the preceding limitation.

Claim 1 is objected to because of the following informalities: the claim recites “determining flare shape”, in line 14, which is improper because it is not grammatically correct.  Suggested correction is for the limitation to read “determining a flare shape”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: the claim recites “air velocities adjacent walls”, in lines 4 and 5, which is improper because it is not grammatically correct.  Suggested correction is for the limitation to read “air velocities at adjacent walls”. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: the claim recites “an exit of the port tube”, in line 4, which is improper because there is previous recitation of at least one flared exit.  Suggested correction is for the limitation to read “an exit of the at least one flared exit of the port tube”, as this is not the first recitation of an exit. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “an exit of the port tube” will be interpreted as “an exit of the at least one flared exit of the port tube” that is present in the preceding limitation.

Claim 8 is objected to because of the following informalities: the claim recites “repeating processing”, in lines 12 and 13, which is improper because there is previous recitation of processing.  Suggested correction is for the limitation to read “repeating the processing…”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “repeating processing” will be interpreted as “repeating the processing” that is present in the preceding limitation.

Claim 8 is objected to because of the following informalities: the claim recites “determining shape”, in line 15, which is improper because it is not grammatically correct and raises possible antecedence issues in subsequent claims.  Suggested correction is for the limitation to read “determining a flare shape”. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “determining shape” will be interpreted as “determining a flare shape” to correct both the grammatical issues and possible antecedence issues.

Claim 11 is objected to because of the following informalities: the claim recites “air velocities adjacent walls”, in line 4, which is improper because it is not grammatically correct.  Suggested correction is for the limitation to read “air velocities at adjacent walls”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: the claim recites “an exit of the port tube”, in lines 4 and 5, which is improper because there is previous recitation of at least one flared exit.  Suggested correction is for the limitation to read “an exit of the at least one flared exit of the port tube”, as this is not the first recitation of an exit. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “an exit of the port tube” will be interpreted as “an exit of the at least one flared exit of the port tube” that is present in the preceding limitation.

Claim 15 is objected to because of the following informalities: the claim recites “repeating processing”, in line 12, which is improper because there is previous recitation of processing.  Suggested correction is for the limitation to read “repeating the processing…”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “repeating processing” will be interpreted as “repeating the processing” that is present in the preceding limitation.

Claim 15 is objected to because of the following informalities: the claim recites “determining shape”, in line 15, which is improper because it is not grammatically correct and raises possible antecedence issues in subsequent claims.  Suggested correction is for the limitation to read “determining a flare shape”. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “determining shape” will be interpreted as “determining a flare shape” to correct both the grammatical issues and possible antecedence issues.

Claim 17 is objected to because of the following informalities: the claim recites “air velocities adjacent walls”, in line 5, which is improper because it is not grammatically correct.  Suggested correction is for the limitation to read “air velocities at adjacent walls”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
Step 1: Claims 1-7 are directed to a method, which is a process, which is a statutory category of invention. Claims 8-14 are directed to a non-transitory processor readable medium, which is a manufacture, which is a statutory category of invention. Claims 15-20 are directed to a port tube, which is a manufacture, which is a statutory category of invention. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 8 and 15 are directed to the abstract idea of simulating a port tube, to measure shear and iterate until the shear is minimized, constituting an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “designing, by a computing process, a port tube having at least one flared exit, the computing process including:” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The process of computing a design for a port tube is, under consideration of the broadest reasonable interpretation, an abstract idea related to "Mathematical Concepts." The limitation of “processing, …, a simulation process based on the port tube design parameters and outputting predicted pressure and pressure gradients;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “determining, …, a simulated shear measure within the port tube and at exits of the port tube based on the predicted pressure and pressure gradients; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “updating, …, the port tube design parameters and iteratively repeating processing of the simulation process and the determining of the simulated shear measure until a until a determination is reached for minimizing the simulated shear measure for determining flare shape of the at least one flared exit.” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. 
Furthermore, the above cited claim limitations under the consideration of the broadest reasonable interpretation, can be viewed as directed alternatively to the abstract idea grouping of mental processes including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper.
Dependent claims 2-7, 9-14 and 16-20 further narrow the abstract idea, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. The limitation “receiving, by a processor, port tube design parameters for the port tube for a speaker device;” in claims 1 and 8 merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) And, because the limitation merely uses a computer as a tool, it is not indicative of integration into a practical application. In particular, claim 1 and 8 recite the additional element of “a processor”, claim 8 also recites the additional elements of “a non-transitory processor-readable medium”, and claim 15 includes the additional elements of “a port tube for a loud speaker”, and “a body including at least one flared exit” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instruction on how to simulate port tube behavior by using a series of equations and performed mathematical calculations. There is no particular machine on which the judicial exception is being applied. Additionally, the currently claimed invention lists a body for use in the claimed method and does not contain any improvements to the field. 
Dependent claims 2-7, 9-14 and 16-20 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration. Therefore, these dependent claims are not sufficient to prove integration into a practical application.
Step 2B: Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “receiving, by a processor, port tube design parameters for the port tube for a speaker device;” in claims 1 and 8 merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) And, because the limitation merely uses a computer as a tool, which is not sufficient to amount to significantly more. In particular, claim 1 and 8 recite the additional element of “a processor”, claim 8 also recites the additional elements of “a non-transitory processor-readable medium”, and claim 15 includes the additional elements of “a port tube for a loud speaker”, and “a body including at least one flared exit” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. There is no particular machine on which the judicial exception is being applied. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2 and 9 are directed to further limiting the shape used in the parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.” 
Dependent claims 3, 10 and 16 are directed to further defining the parameters used in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 4, 11 and 17 are directed to defining calculation method of shear which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 5, 12 and 18 are directed to defining calculation method of shear which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 6, 13 and 19 are directed to defining calculation method of shear which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 7, 14 and 20 are directed to defining the result of the calculations as optimized which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Furthermore, the above cited claim limitations under the consideration of the broadest reasonable interpretation, can be viewed as directed alternatively to the abstract idea grouping of mental processes including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper.
Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Examiner’s Note: No prior art has been applied to claims 1-20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Devantier et al. “Analysis and Modeling of the Bi-Directional Fluid Flow in Loudspeaker Ports”: Also teaches the simulation of multiple port tube designs bases on flow through the tube. The shape and flare of the port tube is tuned based on the simulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147